DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claims 1-14 were cancelled
Claims 15-25 are pending
Claims 15-16 were amended
Claims 15-25 are rejected under 35 USC § 101
Claims 15-25 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-19-2018 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [15-25] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 15-25, they recite an abstract idea of listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels. 
Independent Claim 15, is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 15 recites a system for listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “hosting a smart contract corresponding to a desired travel/stay package, wherein said smart contract … determines a price of said desired travel/stay package based on at least two factor Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 15 recites: “a computing device, a smart contract exchange, and a hotel server”; “said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server”; “an engine“; and “hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 15 recites: “providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages“; that amounts to additional insignificant extra solution activities to the judicial exception specific to transmitting data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claim 15 recites: “a computing device, a smart contract exchange, and a hotel server”; “said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server”; “an engine“; and “hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 15 recites: “providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages“; that amounts to additional insignificant extra solution activities to the judicial exception specific to transmitting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 16-25, dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claim 15. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 16 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “each of said plurality of additional smart contracts determines said price of each of said plurality of additional travel/stay packages based on at least two factor factor”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels” whereby each of said plurality of additional smart contracts determines said price of each of said plurality of additional travel/stay packages based on at least one factor selected from the group consisting of said actual use date factor, said weather factor, said biometric data factor, said expiration date factor, said guest/user happiness factor, said number of exchange remaining travel/stay packages factor, said number of hotel remaining travel/stay packages factor, and said rate of use of travel/stay packages factor without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 17 dependent on claim 15 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said hotel server provides said plurality of additional travel/stay packages to said computing device”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 18 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “verifies and lists ownership information of said travel/stay packages using biometric information of present owners of said travel/stay packages”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  by verifying and listing ownership information of said travel/stay packages using biometric information of present owners of said travel/stay packages without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 18, merely adds to the abstract idea of claim 15.  By reciting “said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  whereby said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 20 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  whereby said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 21 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  whereby said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 22 dependent on claim 15 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 22 recites “further displays filtered travel/stay packages, an available bank account, and an available cryptocurrency account”.  This claim amounts to no more than displaying data, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 23 dependent on claim 15 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said computing device is selected from the group consisting of a mobile phone, a smart watch, a laptop computer, a desktop computer, and a web-enabled TV”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 24 dependent on claim 15 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said computing device is configured to communicate with said smart contract exchange by a wireless connection selected from the group consisting of WiFi, 4G, LTE, and 5G”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 25 dependent on claim 15 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said computing device is configured to communicate with said smart contract exchange by a wireline connection selected from the group consisting of cables, fiber optics, POTS (Plain Old Telephone Service) wires, and DSL (Digital Subscriber Line) wires”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 15-25 are rejected under 35 U.S.C. 103 as being un-patentable by Arora et. al. (US 2018/0157999 A1) hereinafter “Arora” in view of Stern et al. (US 2017/0017955 A1) hereinafter “Stern”, in further view of Bas et al. (US 2021/0004884 A1) hereinafter “Bas”

Regarding claim 15 Arora teaches: 
A system for listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels, said system comprising a computing device, a smart contract exchange, and a hotel server (See at least [0023] via: “…a desired travel itinerary to the processing server 102 via the computing device 106 as part of a travel itinerary request. The travel itinerary request may request fulfillment of the desired travel itinerary, where the travel itinerary may be comprised of one or more reservation requests. Each reservation request may be a request for a specific item in the travel itinerary related to the travel desired by the individual 104. For instance, a travel itinerary may be comprised of a reservation request for a hotel room for a specific number of nights, round-trip airfare between specific airports on specific days, a rental car in a specific location for specific days, and a tour service on a specific day in the specific location…”)
said smart contract exchange hosting a smart contract corresponding to a desired travel/stay package, [wherein said smart contract includes an engine that determines a price of said desired travel/stay package [based on at least two factor see at least [0023] via: “… For instance, a travel itinerary may be comprised of a reservation request for a hotel room for a specific number of nights, round-trip airfare between specific airports on specific days, a rental car in a specific location for specific days, and a tour service on a specific day in the specific location. For example, an individual 104 traveling to Alexandria, Va. may submit a travel itinerary to the processing server 102 (e.g., via the computing device 106) that requests round-trip airfare between their home airport and one of the three major airports in the Alexandria area on specific days, a rental car for pick up and drop off one of the major airports for the specific days, and a hotel in Alexandria for each of the nights. Each reservation request may include reservation details associated with the desired itinerary item and a type identifier associated therewith. For instance, the reservation request for round-trip airfare may have a type identifier indicating the request is for airfare, where the reservation details may include the need for round-trip, the departure and arrival airports, the departure and return dates, the number of travelers, and any other information that may be needed by the corresponding travel provider to make a bid on the itinerary item (e.g., seat class, dietary restrictions, desired stops, etc.)…”)
said hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange (See at least [0029] via: “…processing server 102 may thus receive a plurality of merchant bids from a plurality of different merchants 108 for each reservation request included in the individual's submitted travel itinerary. The processing server 102 may then identify, for each reservation request, a winning bid. The winning bid may be selected based on predefined criteria and/or criteria submitted by the individual 104, such as in the original travel itinerary request. For instance, the processing server 102 may, by default, identify the lowest cost bid (e.g., based on bid amount) as the winning bid for a reservation request, where such predefined criteria may be overridden by criteria selected by the individual 104. For example, the individual 104 may request a hotel closest to a specific geographic location, or may request that hotels be weighted based on geographic location, such that the winning bid is selected based on a combination of its location and bid amount (e.g., the individual 104 may want a hotel closest to a desired location, but may be fine taking a hotel further away if it is less expensive by a specific amount). The processing server 102 may, using the predefined and/or submitted criteria, identify a winning bid for each of the reservation requests…”)
said smart contract exchange hosting a plurality of additional smart contracts corresponding to said plurality of additional travel/stay packages, wherein each of said plurality of additional smart contracts includes a corresponding engine that determines a price of each of said plurality of additional travel/stay packages (See at least [0029])
said smart contract exchange providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages to said computing device (See at least [0029]).

Although Arora teaches smart contract exchange based on one factor as interpreted under the broadest reasonable interpretation (BRI) it is silent regarding smart contract exchange based on two factors which is explicitly taught by Bas: 

wherein said smart contract includes an engine that determines a price of said desired travel/stay package based on at least two factor  selected from the group consisting of an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and a rate of use of travel/stay packages factor (See at least [0015] via: “…there is provided a system for providing on online hotel room exchange, comprising a server, and an exchange module comprising a set of computer readable instructions executable by the server to provide an online hotel room exchange between customers and hotels in which customers and hotels can dynamically negotiate the price of specific hotel rooms, wherein the online hotel room exchange provides the customer with the identity and location of hotels prior to the customer initiating a negotiation process for a hotel room at a hotel…”; in addition see at least [0039] via: “…providing an online exchange in which real-time or near real-time information is provided to customers and hotels regarding the supply and demand for rooms (e.g., rooms available, current asking price for rooms, alternative price offers for rooms by customers, price being offered by competing hotels, etc.), thereby creating a real-time or near real-time market for specific hotel rooms. This is similar to a securities market in which the price of securities, such as stocks, are determined based on market dynamics. … the price of a specific hotel room is determined based on a dynamic market in which both customers and hotels participate in real-time or near real-time and respond to supply and demand…”; in addition see at least [0041] via: “…hotels are provided with all the counteroffers for their rooms and can then choose to lower the room rate based on supply and demand. As the hotel receives counteroffers from customers, it provides an important view of the current market for hotel rooms. The more counteroffers the hotel receives, the better the understanding of market conditions and the hotel can make a better determination as to whether the set room rate too high, too low or just right…”; in addition see at least [0053] via: “…The interface prompts the customer to input details of the booking, such as number of rooms, check in and check out dates, number of guests, payment information, etc…”;  in addition see at least [0056] via: “…The webpages 300, 310 shown in FIGS. 3 and 4 lists the hotel codes 320, hotel names 330, location of the hotels 340, star rating of the hotels 350, the current rate per night being offered by the hotel 360, and the number of rooms left (rooms that are still available for booking) 370. The hotels set a rate for the rooms they have available….”; in addition see at least [0070] via: “…There is preferably also an area 520 where the hotel can set the price of rooms for different dates. ..”; in addition see at least [0051] via: “…hotels are provided with all the counteroffers for their rooms and can then choose to lower the room rate based on supply and demand. … the hotel can then change the rate based on market conditions determined by the counteroffers it has received and, optionally, by considering the room rates being offered by other hotels…”; in addition see at least [0056] via: “…The webpages 300, 310 shown in FIGS. 3 and 4 lists the hotel codes 320, hotel names 330, location of the hotels 340, star rating of the hotels 350, the current rate per night being offered by the hotel 360, and the number of rooms left (rooms that are still available for booking) 370. The hotels set a rate for the rooms they have available…”) The examiner notes that there are several factors taught by Bas that include: a) actual date, b) guest/user happiness, c) remaining travel/stay packages. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to have modified Arora with Bas. Arora discloses a method for processing travel bids based on one factor related to reservation date, via blockchain that includes: receiving an itinerary request including a travel itinerary comprised of reservation requests, each reservation request including a type identifier and reservation details; transmitting a blockchain transaction to a blockchain network for each reservation requests, the transaction including the reservation details and a unique identifier; receiving merchant bid for each reservation request, wherein each merchant bid includes a bid amount and additional bidding details; identifying a winning bid for each reservation request based on the bid amount and additional bidding details included in each corresponding merchant bid; and transmitting a new blockchain transaction to the blockchain network for each reservation request, wherein the blockchain transaction includes the unique identifier and indicates unavailability of the corresponding reservation request.  However, Arora fails to disclose travel bids or pricing based on more than one factor as taught by Bas. Bas discloses an explicit method for providing an online exchange where customers and hotels can negotiate the price for specific rooms. The method is web-based, and allows customers and hotels to access information and tools for dynamically negotiating the price of specific hotel rooms. The price is based on several factors including at least:  a) real-time or near real-time information to customers and hotels regarding the supply and demand for rooms b) price being offered by competing hotels, c) customer satisfaction,  d) actual use date, e) remaining available rooms/offers. In addition the examiner notes that Bas teaches “additional smart contracts” as the contracts are renewed at least every 30 minutes (0059),  thereby creating a real-time or near real-time market for hotel rooms, similar to a securities market in which the price of securities are determined based on market dynamics. 
Combining the method of processing travel bids as taught by Arora based on one factor with the method of determining pricing as taught by Bas based on multiple factors is useful to customers  since a wider range of pricing based on multiple factors rather than just one may be offered. 

Arora is silent regarding the following claim that is taught by Stern: 
said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server (See at least [0036] via: “…A virtual fingerprinting or other biometrics could be added to the ledger to help avoid fraud, as described herein in more detail with respect to additional embodiments…”; in addition see at least [0079] via: “…If the wallet identifier is a non-invalid identifier, the P2PTG may generate a user interface prompt to allow a user to specify a target for payment proceeds, a selection mechanism for the target (e.g., a person, organization, cause, etc.), an amount to pay (e.g., in various electronic and/or real currencies), an item specification for the transaction (e.g., goods, services, equities, derivatives, etc.). In one embodiment, the P2PTG will search a database to determine what target wallets are currently associated with the network device 104. For example, in one embodiment, a hotel cleaning employee may have registered a room, or a valet may have registered with a valet parking beacon, etc., and their digital wallet will be retrieved and an address therefrom specified as a target for a transaction. Upon generating the interface (e.g., by retrieving an HTML template from the P2PTG database and compositing retrieved information, etc.), the P2PTG server 1801 may provide the user's client 106 with an interaction interface message (step 510) (e.g., allowing the user to see the target payment/transaction identifier (e.g., hotel valet, and/or hotel organization name, etc.), specify an amount to pay (e.g., a tip amount), an item for transaction (e.g., a towel), and a mechanism to instantiate the transaction (e.g., a ‘pay button) for display (step 512)…”)

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers as taught above by Arora and implement a virtual currency wallet as taught by Stern to provide users with a method to send or receive virtual currency payments, calculate the total balance of addresses in use, and generate new addresses as needed (Stern, [0065]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to conduct travel transactions over a blockchain network with the motivation being to include precautions to keep the private keys secret, for example by encrypting the wallet data with a password or by requiring two-factor authenticated logins (Stern, [0065]).

Regarding claim 16 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Although Arora teaches smart contract exchange based on one factor as interpreted under the broadest reasonable interpretation (BRI) it is silent regarding smart contract exchange based on two factors and additional smart contracts both of which are explicitly taught by Bas: 

wherein said corresponding engine in each of said plurality of additional smart contracts determines said price of each of said plurality of additional travel/stay packages based on at least two factor  selected from the group consisting of said actual use date factor, said weather factor, said biometric data factor, said expiration date factor, said guest/user happiness factor, said number of exchange remaining travel/stay packages factor, said number of hotel remaining travel/stay packages factor, and said rate of use of travel/stay packages factor (See at least [0015] via: “…there is provided a system for providing on online hotel room exchange, comprising a server, and an exchange module comprising a set of computer readable instructions executable by the server to provide an online hotel room exchange between customers and hotels in which customers and hotels can dynamically negotiate the price of specific hotel rooms, wherein the online hotel room exchange provides the customer with the identity and location of hotels prior to the customer initiating a negotiation process for a hotel room at a hotel…”; in addition see at least [0039] via: “…providing an online exchange in which real-time or near real-time information is provided to customers and hotels regarding the supply and demand for rooms (e.g., rooms available, current asking price for rooms, alternative price offers for rooms by customers, price being offered by competing hotels, etc.), thereby creating a real-time or near real-time market for specific hotel rooms. This is similar to a securities market in which the price of securities, such as stocks, are determined based on market dynamics. … the price of a specific hotel room is determined based on a dynamic market in which both customers and hotels participate in real-time or near real-time and respond to supply and demand…”; in addition see at least [0041] via: “…hotels are provided with all the counteroffers for their rooms and can then choose to lower the room rate based on supply and demand. As the hotel receives counteroffers from customers, it provides an important view of the current market for hotel rooms. The more counteroffers the hotel receives, the better the understanding of market conditions and the hotel can make a better determination as to whether the set room rate too high, too low or just right…”; in addition see at least [0053] via: “…The interface prompts the customer to input details of the booking, such as number of rooms, check in and check out dates, number of guests, payment information, etc…”;  in addition see at least [0056] via: “…The webpages 300, 310 shown in FIGS. 3 and 4 lists the hotel codes 320, hotel names 330, location of the hotels 340, star rating of the hotels 350, the current rate per night being offered by the hotel 360, and the number of rooms left (rooms that are still available for booking) 370. The hotels set a rate for the rooms they have available….”; in addition see at least [0070] via: “…There is preferably also an area 520 where the hotel can set the price of rooms for different dates. ..”; in addition see at least [0051] via: “…hotels are provided with all the counteroffers for their rooms and can then choose to lower the room rate based on supply and demand. … the hotel can then change the rate based on market conditions determined by the counteroffers it has received and, optionally, by considering the room rates being offered by other hotels…”; in addition see at least [0056] via: “…The webpages 300, 310 shown in FIGS. 3 and 4 lists the hotel codes 320, hotel names 330, location of the hotels 340, star rating of the hotels 350, the current rate per night being offered by the hotel 360, and the number of rooms left (rooms that are still available for booking) 370. The hotels set a rate for the rooms they have available…”; in addition see at least [0059] via: “… indicators are provided next to the “Room Price For Date” (rate per night) 360 that indicate a price trend. … it is assumed that the predetermined period of time that hotels must keep an offer price for a room constant is 30 minutes. An upward facing arrow indicates that the last time that the hotel adjusted room rate they lowered the price, and thus their position on the list went up. A downward facing arrow indicates that the last time that the hotel adjusted the room rate they increased the price, and thus their position on the list went down. A square indicates that after the predetermined period of time over which hotels must keep their room rate constant, the hotel kept the room rate the same. Thus, this mimics a “ticker tape” in a traditional securities market…”) The examiner notes that there are several factors taught by Bas that include: a) actual date, b) guest/user happiness, c) remaining travel/stay packages. In addition the examiner notes that Bas teaches “additional smart contracts” as the contracts are renewed every 39 minutes (0059) 

Regarding claim 17 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches:
wherein said hotel server provides said plurality of additional travel/stay packages to said computing device (See Arora, [0029]).

Regarding claim 18 Arora, Stern and Basteach the invention as claimed and detailed above with respect to claim 15. Arora also teaches:
wherein said smart contract exchange verifies and lists ownership information... of said travel/stay packages (See at least [0019] via: “…A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated. In many instances, the blockchain may be a ledger of transactions in chronological order, or may be presented in any other order that may be suitable for use by the blockchain network. In some configurations, transactions recorded in the blockchain may include a destination address and a currency amount, such that the blockchain records how much currency is attributable to a specific address. In some instances, the transactions are financial and others not financial, or might include additional or different information, such as a source address, timestamp, etc. In some embodiments, a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith….”; In addition see also [0025]).

However, Arora does not mention biometric information of present owner which is taught by Stern:
biometric verification (See at least [0113] via: “…teaches In various embodiments involving the tracking of personnel, biometric data of a person can be used as the identifier, or otherwise incorporated into the identifier. The biometric data may include retinal scan or fingerprint scan data, facial recognition technology and other known and useful biometric identifications. All or a meaningful portion of the biometric data may be used in the public key assigned to the person. Other similar implementations are readily contemplated.)…”; In addition see also [0036])

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers as taught above by Arora and implement a security/biometric device as taught by Stern to verify the signatures to verify the chain of ownership (Stern, [0082]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to conduct travel transactions over a blockchain network with the motivation being to verify the redeemer’s or payee’s signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question (Stern, [0085]).

Regarding claim 19 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claims 15 and 18. However Arora is silent regarding the following claim that is taught by Stern: 
wherein said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information. (See [0036], [0113], [0121])

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers as taught above by Arora and implement a security/biometric device as taught by Stern to execute the motivation as mentioned in claim 18.

Regarding claim 20 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages (See at least [0019] via: “… A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated. In many instances, the blockchain may be a ledger of transactions in chronological order, or may be presented in any other order that may be suitable for use by the blockchain network…”) [0019], [0023]).

Regarding claim 21 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages (See [0019], [0023], [0029]).

Regarding claim 22 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said wallet graphical user interface further displays filtered travel/stay packages, an available bank account, and an available cryptocurrency account (See [0018], [0019], [0029], [0050]).

Regarding claim 23 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said computing device is selected from the group consisting of a mobile phone, a smart watch, a laptop computer, a desktop computer, and a web-enabled TV (See at least [0021] via: “…in the system 100, the individual 104 may utilize a computing device 106 to communicate with the processing server 102, where the computing device 106 may be any type of computing device suitable for performing the functions discussed herein, such as a desktop computer, notebook computer, laptop computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, etc…”)

Regarding claim 24 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said computing device is configured to communicate with said smart contract exchange by a wireless connection selected from the group consisting of WiFi, 4G, LTE, and 5G (See [0061] teaches a wireless network (e.g., WiFi)).

Regarding claim 25 Arora, Stern and Bas teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said computing device is configured to communicate with said smart contract exchange by a wireline connection selected from the group consisting of cables, fiber optics, POTS (Plain Old Telephone Service) wires, and DSL (Digital Subscriber Line) wires (See at least [0061] via: “…a mobile communication network, a satellite network, the Internet, fiber optic, coaxial cable, infrared, radio frequency (RF), or any combination thereof. Other suitable network types and configurations will be apparent to persons having skill in the relevant art…”)

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 

The Applicant amended claims 15 and 16, as posted in the above analysis, with
additions underlined and deletions as strike through 

In response to the Applicant’s arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that the independent claim 15 does not fall under any of the three categories enumerated in prong (1) of Step 2A of the 2019 Guidance (mathematical concepts, certain methods of organizing human activity or mental processes) and as such does not represent an abstract idea. 
The Examiner disagrees. Claim 15 recites ““hosting a smart contract corresponding to a desired travel/stay package, wherein said smart contract … determines a price of said desired travel/stay package based on at least two factor Accordingly this claim recites an abstract idea.
Step 2A Prong Two: Applicant argues that even if the claims were directed to an abstract idea, they are integrated into a practical application. Examples cited by the Applicant include: 1) "wherein said smart contract includes an engine that determines a price of said desired travel/stay package based on at least two factors selected from the group consisting of an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and a rate of use of travel/stay packages factor" dynamically prices the "desired travel/stay package" according to factors that are uniquely relevant to unused travel/stay package, which provides a practical application for an original purchaser that can no longer use the "desired travel/stay package."; 2) "wallet graphical user interface for displaying said travel/stay packages" enables a user to readily determine when to cash out the "desired travel/stay package" by hosting it on the smart contract exchange; 3) the combination of the claimed "said smart contract exchange hosting a smart contract corresponding to a desired travel/stay package," "said hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange; said smart contract exchange hosting a plurality of additional smart contracts corresponding to said plurality of additional travel/stay packages," and "said smart contract exchange providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages to said computing device" hosts and communicates prices for both the "desired travel/stay package" from the original purchaser and the "additional travel/stay packages" from the hotel, which provides a practical application for a secondary market with better liquidity that incentivizes improved services, as explained in page 20, line 21 - page 22, line 10 of the present application.

The Examiner disagrees. Regarding Example 1-3, the cited limitations pertain either to an abstract idea or to a generic computer used as a tool pertains to implement the abstract idea as listed in the analysis under the 101 rejection of this manuscript. In determining whether the claim integrates the abstract idea into a practical application the additional elements of the claim are examined. 

in order to integrate the abstract idea into a practical idea what is required is fulfilling  any of the conditions enumerated below:

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

The additional elements of independent claim 15 as listed below, fail to impose a meaningful limit on the abstract idea since non of the above enumerated conditions are met by the following claim limitations. 
Specifically the following claim limitations amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))

“a computing device, a smart contract exchange, and a hotel server”; “said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server”; “an engine“; and “hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange“
In addition the following claim limitations amount to additional insignificant extra solution activities to the judicial exception specific to data transmission. (refer to MPEP 2106.05(g).

“providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages“

Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B: Applicant argues that the elements of independent claim 15, when considered both individually and as an ordered combination, amount to significantly more than a judicial exception and as a consequence the claim provides an inventive concept and hence is patentable under step 2B. 

The Examiner disagrees. In determining whether the claim provides an inventive concept the additional elements of the claim are examined. in order evaluate whether the claim recites additional elements that amount to an inventive concept what is requited is:
Adding a specific limitation (unconventional other than what is well-understood, routine, conventional (WURC) activity in the field - see MPEP 2106.05(d)

The claims do not add any limitation that is unconventional other than what is well-understood. (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

In response to applicant’s arguments regarding claim rejection under 35 U.S.C § 103:
The Applicant argues that Arora does not teach the following limitation: 
The term "exchange" in the context of trading travel/stay packages does not appear in Arora at all. Not only does such a term not appear, but also the concept of prices of travel/stay packages being automatically adjusted on the exchange using multiple factors such as an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and/or a rate of use of travel/stay packages factor is not remotely suggested by Arora 
The Examiner disagrees. 
Arora does indeed teach the concept of “exchange”. Under the broadest reasonable interpretation the term “exchange” can reasonably be interpreted as a bid that determines price/value of something based on the context of the situation as taught by Arora [0007].
Regarding the cited factors that the Applicant argues is not taught by Arora, the Applicant’s arguments related to claims 15 and 16 have been considered but are
moot because there are new grounds of rejection for new claims based on additional art
or art combinations that are different from the previous rejection.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 15-25 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101 in addition to maintaining the rejection under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697